       Case 2:18-cr-00018-WFN            ECF No. 180         filed 11/19/20      PageID.668 Page 1 of 2
 PROB 12C                                                                          Report Date: November 18, 2020
(6/16)

                                       United States District Court
                                                                                               FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                       for the                       EASTERN DISTRICT OF WASHINGTON




                                        Eastern District of Washington                Nov 19, 2020
                                                                                          SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tasha Ann Johnson                         Case Number: 0980 2:18CR00018-WFN-2
 Address of Offender:                                  Spokane, Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: December 6, 2018
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922
 Original Sentence:       Prison - 20 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     David Michael Herzog               Date Supervision Commenced: January 6, 2020
 Defense Attorney:        Molly Marie Winston                Date Supervision Expires: January 5, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 8/14/2020, 8/28/2020, and 10/29/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            7           Special Condition #3: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is alleged to have violated special condition number
                        3, by failing to report to Pioneer Human Services for urinalysis testing on November 12,
                        2020.

                        On January 8, 2020, the offender’s conditions of supervision were reviewed and she signed
                        said conditions acknowledging an understanding of her requirements. Specifically, she was
                        made aware by her U.S. probation officer that she must submit to urinalysis and sweat patch
                        testing, as directed by the supervising officer.

                        On November 13, 2020, the probation officer received notification from Pioneer Human
                        Services indicating the offender failed to report for urinalysis testing on November 12, 2020.
                        In response, Ms. Johnson was reprimanded for her failure to report for urinalysis testing and
                        she was again instructed to call the urinalysis testing phone line daily.
Case 2:18-cr-00018-WFN   ECF No. 180   filed 11/19/20   PageID.669 Page 2 of 2
